Exhibit 10.40

AMENDMENT NO. 5 TO LEASE

THIS AGREEMENT made this 5th day of February, 2010, by and between EWE WAREHOUSE
INVESTMENTS V, LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTON SERVICES, as Lessee located at 2841-2931 Old State Route 73,
Wilmington, Ohio 45177.

W I T N E S S E T H:

WHEREAS, Lessor and Lessee entered into a Lease dated May 13, 1993, as amended
June 19, 2001, April 24, 2003, November 11, 2006 and October 13, 2009, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to add Option to Renew.

NOW THEREFORE, the Lease is amended as follows.

1. The following OPTION TO RENEW. shall be added.

Lessee is hereby granted three (3) Options to Renew this Lease for an additional
term of one (1) years each on the same terms and conditions contained herein
except for the rental and the length of the term, upon the conditions that:

a. written notice of the exercise of such option shall be given by Lessee to
Lessor not less than one hundred twenty (120) days prior to the end of the term
of this Lease (July 31, 2010, July 31, 2011 and July 31, 2012 respectively); and

b. at the time of the giving of such notice and at the expiration of the term of
this Lease, there are no defaults in the covenants, agreements, terms and
conditions on the part of Lessee to be kept and performed, and all rents are and
have been fully paid. Provided also, that the rent to be paid during each of the
said renewal periods shall be as follows:

First Renewal Period (December 1, 2010 thru November 30, 2011)

For the period commencing December 1, 2010 and ending November 30, 2011, the
Lessee shall pay to the Lessor as Annual Rent for the Leased Premises the sum of
FOUR HUNDRED FORTY-EIGHT THOUSAND FIVE HUNDRED TWELVE AND 00/100 DOLLARS
($448,512.00) which shall be paid in equal monthly installments of THIRTY-SEVEN
THOUSAND THREE HUNDRED SEVENTY-SIX AND 00/100 DOLLARS ($37,376.00), due and
payable on the first day of each month, in advance, without demand.

 

1



--------------------------------------------------------------------------------

Second Renewal Period (December 1, 2011 thru November 30, 2012)

For the period commencing December 1, 2011 and ending November 30, 2012, the
Lessee shall pay to the Lessor as Annual Rent for the Leased Premises the sum of
FOUR HUNDRED SIXTY-ONE THOUSAND EIGHT HUNDRED TWENTY-THREE AND 96/100 DOLLARS
($461,823.96) which shall be paid in equal monthly installments of THIRTY-EIGHT
THOUSAND FOUR HUNDRED EIGHTY-FIVE AND 33/100 DOLLARS ($38,485.33), due and
payable on the first day of each month, in advance, without demand.

Third Renewal Period (December 1, 2012 thru November 30, 2013)

For the period commencing December 1, 2012 and ending November 30, 2013, the
Lessee shall pay to the Lessor as Annual Rent for the Leased Premises the sum of
FOUR HUNDRED SEVENTY-SIX THOUSAND ONE HUNDRED SIXTY AND 00/100 DOLLARS
($476,160.00) which shall be paid in equal monthly installments of THIRTY-NINE
THOUSAND SIX HUNDRED EIGHTY AND 00/100 DOLLARS ($39,680.00), due and payable on
the first day of each month, in advance, without demand.

2. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 1st day of February, 2010, as to Lessee and
this 5th day of February, 2010, as to Lessor.

[SIGNATURES ON NEXT PAGE…]

 

2



--------------------------------------------------------------------------------

Signed and acknowledged   Lessor:   EWE WAREHOUSE INVESTMENTS V, LTD. in the
presence of:   By:   MV Realty, Inc.   Its:   Managing Agent

 

/s/ CHARLES A. MCCOSH

    By:  

/s/ BARBARA J. GILMORE

Charles A. McCosh       Barbara J. Gilmore Print Name       Authorized Signer

 

/s/ KELLI L. WILSON

Kelli L. Wilson Print Name

 

    LESSEE:   MERRIMACK SERVICES CORPORATION       dba PC CONNECTION SERVICES

/s/ MICHELLE GAUTHIER

    By:  

/s/ ROBERT A. PRATT

Michelle Gauthier       Robert Pratt Print Name     Title:   Vice President of
Facilities and Site Services

/s/ LINDA JACKSON

     

Linda Jackson

      Print Name      

[NOTARY ON NEXT PAGE…]

 

3



--------------------------------------------------------------------------------

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 5th day of February,
2010, by Barbara J. Gilmore, Authorized Signer of MV Realty, Inc., Managing
Agent of EWE WAREHOUSE INVESTMENTS V, LTD., on behalf of said company.

 

/s/ SHARON L. RISLUND

Notary Public

STATE OF N.H., COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this 1st day of February,
2010, by Robert Pratt, the Vice President of Facilities and Site Services of
MERRIMACK SERVICES CORPORATION dba PC CONNECTION SERVICES, a corporation on
behalf of said corporation.

 

/s/ JESSICA SCALESE

NOTARY PUBLIC

 

4